In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00100-CV




       ESTATE OF HOWARD JEFFERSON, JR.




        On Appeal from the County Court at Law
                Bowie County, Texas
             Trial Court No. 41,896-CCL




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Rosie Jefferson, Roselyn Jefferson, and Demetra Wysinger, appellants, filed a notice of

appeal in this matter on October 26, 2018. Appellants have not filed a docketing statement in

accordance with Rule 32.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 32.1.

Further, appellants have not tendered the mandatory $205.00 filing fee associated with the appeal,

see TEX. R. APP. P. 5, and have not filed proof of indigency in lieu of a filing fee, see TEX. R. APP.

P. 20.1.

       “A party who is not excused by statute or these rules from paying costs must pay—at the

time an item is presented for filing—whatever fees are required by statute or Supreme Court order.

The appellate court may enforce this rule by any order that is just.” TEX. R. APP. P. 5.

       By letter dated November 20, 2018, the appellants were provided with notice of and an

opportunity to cure these defects. See TEX. R. APP. P. 42.3(b), (c). The clerk’s letter further warned

appellants that if they did not submit an adequate response to the notice by November 30, 2018,

this appeal would be subject to dismissal for want of prosecution and for failure to comply with

the above-cited Texas Rules of Appellate Procedure. The appellants did not file a docketing

statement, did not pay the mandatory filing fee, and did not file proof of indigency in lieu of a

filing fee.   We have received no communication from the appellants responsive to the

November 20 correspondence. Accordingly, this appeal is ripe for dismissal.




                                                  2
       Pursuant to Rule 42.3, subsections (b) and (c), of the Texas Rules of Appellate Procedure,

we dismiss this appeal for want of prosecution.




                                            Ralph K. Burgess
                                            Justice

Date Submitted:       December 19, 2018
Date Decided:         December 20, 2018




                                                  3